UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------x
SECURITIES AND EXCHANGE COMMISSION, :
                                     :                    19 Civ. 9439 (PKC)
                         Plaintiff,  :
                                     :                    ECF Case
               -against-             :
                                     :                    Electronically Filed
TELEGRAM GROUP INC. and TON ISSUER   :
INC.,                                :
                                     :
                         Defendants. :
------------------------------------x

                      DECLARATION OF ALEXANDER C. DRYLEWSKI

         I, Alexander C. Drylewski, declare under penalty of perjury that the following is true and

correct:

         1.      I am a member of Skadden, Arps, Slate, Meagher & Flom LLP, attorneys for the

Defendants in the above captioned action. I am an attorney duly admitted to practice before this

Court.

         2.      I respectfully submit this declaration in support of the Defendants’ Motion for

Summary Judgment and to transmit true and correct copies of the following documents:

              Exhibit 1:      An August 21, 2014 article titled “VKontakte’s Founder Pavel Durov
                              the Most Promising Northern European Leader Under the Age of 30,
                              DealDash’s William Wolfram Fourth” published by the Nordic
                              Business Forum.      This document is publicly available at:
                              https://www.nbforum.com/newsroom/news/vkontaktes-founder-
                              pavel-durov-the-most-promising-northern-european-leader-under-
                              the-age-of-30-dealdashs-william-wolfram-fourth/.

              Exhibit 2:      Excerpts of the deposition transcript of Pavel Durov, taken by
                              Plaintiff in this litigation between January 7 and 8, 2020.

              Exhibit 3:      The January 6, 2020, public notice obtained from Defendants’
                              website.        This document is publicly available at:
                              https://telegram.org/blog/ton-gram-notice.
